Opinion of the Court
HomeR Ferguson, Judge:
Among other offenses, the accused was found guilty of making a false official statement, in violation of Article 107 of the Uniform Code of Military Justice, 10 USC § 907, in that he denied presence at or participation in a breach of the peace to an Office of Special Investigations agent who had advised him of his rights under Article 31 of the Code, supra, 10 USC § 831. The issue before us questions whether the evidence was sufficient to support the finding of guilty.
In United States v Aronson, 8 USCMA 525, 25 CMR 29, we stated there is no duty for an accused to answer truthfully where he is suspected or accused of a crime unrelated to any duty or responsibility. See also United States v Washington, 9 USCMA 131, 25 CMR 393.
This case falls within the Aronson doctrine. An officer is not clothed with any less constitutional and codal rights than is an enlisted person.
The decision of the board of review is reversed as to Charge IV, and the Charge is ordered dismissed. The record of trial is returned to The Judge Advocate General of the Air Force for resubmission to a board of review for reassessment of the sentence on the remaining Charges.
Chief Judge Quinn concurs.